By the Court,
NORCROSS, J.:
The record discloses a similar statement of facts, and the same questions of law are involved, as in the case of State v. Brown, Judge, etc., et al. (No. 1722), just decided by this court. Upon the authority of that casé, we hold that the district court acquired jurisdiction of the appeal of the action of H. J. Jones et al., Plaintiffs, v. Peter Corta et al., Defendants, numbered 14 on the docket of the Justice Court of Elko Township, Elko County, State of Nevada, and in proceeding to hear and determine said appeal it would not exceed its powers.
*506The application for peremptory writ of prohibition should be dismissed.
It is so ordered.
Talbot, C. J.: I concur.
Sweeney, J.: I dissent.